Citation Nr: 0616624	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-28 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to exposure to Agent 
Orange.

2.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction, to include as due to type II diabetes mellitus 
or service-connected right inguinal hernia.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to service connection for alcoholism, to 
include as due to post-traumatic stress disorder.

6.  Entitlement to an initial compensable disability rating 
for right inguinal hernia.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969, including service in the Republic of Korea.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In an April 2004 rating decision, the RO granted service 
connection for right inguinal hernia and assigned a 0 percent 
(noncompensable) disability rating, effective February 11, 
2003; and denied service connection for type II diabetes 
mellitus, hypertension, alcoholism, and anxiety with 
depression.  The veteran timely perfected an appeal of the 
initial disability rating and denials of service connection.  

In a January 2005 rating decision, the RO denied service 
connection for erectile dysfunction and post-traumatic stress 
disorder (PTSD).  The veteran timely perfected an appeal of 
these determinations to the Board.  

In March 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  The 
veteran stated that he wished to withdraw the issue of 
entitlement to service connection for anxiety with 
depression.  On the day following the hearing, the veteran 
submitted a signed statement indicating the same.  Thus, this 
issue is no longer before the Board.  

On another matter, the veteran has indicated that the scar 
from his right inguinal hernia surgery is painful.  Thus, the 
record reasonably raises a claim of entitlement to a separate 
disability rating for a scar, as a residual of surgery for 
right inguinal hernia.  The issue is referred to the RO for 
appropriate action.

Lastly, on his February 2003 application for VA benefits, the 
veteran referenced high blood pressure as well as heart 
trouble.  As noted above, the RO adjudicated a claim of 
entitlement to service connection for hypertension.  In a May 
2004 notice of disagreement to the denial of service 
connection for hypertension, the veteran expressed 
disagreement with a denial of service connection for heart 
disease.  In this regard, the Board notes that a claim for 
this disability has not been adjudicated.  If the veteran 
wishes to file a claim of entitlement to service connection 
for heart disease, other than hypertension, he should so 
inform the RO which should take appropriate action.

The issues of entitlement to service connection for post-
traumatic stress disorder and entitlement to service 
connection for alcoholism, to include as due to post-
traumatic stress disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, and the conditions 
of his service did not involve duty or visitation in Vietnam.

2.  The veteran's unit was not among those that were rotated 
to the area of the DMZ during the time that Agent Orange was 
used.  

3.  Type II diabetes mellitus did not originate in service or 
within one year thereafter, and it is not related to service.

4.  Hypertension did not originate in service or within one 
year thereafter, and it is not related to service.

5.  Erectile dysfunction did not originate in service, and it 
is not related to service or service-connected right inguinal 
hernia.  

6.  Since February 11, 2003, the veteran's right inguinal 
hernia has not been manifested by a recurrent inguinal 
hernia; the only symptomatology is that of pain.


CONCLUSION OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active service and may not be presumed, on any 
basis, to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed, on any basis, to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

3.  Erectile dysfunction was not incurred in or aggravated by 
active service, nor may it be presumed, on any basis, to have 
been incurred or aggravated therein, and it is not due to or 
the proximate result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).  

4.  The criteria for a compensable disability rating for 
right inguinal hernia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.114, 
Diagnostic Code 7338 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence needed to substantiate his claims.  

In a March 2003 letter, issued prior to the initial AOJ 
decision, VA informed the veteran of the information and 
evidence needed to substantiate claims for service connection 
for type II diabetes mellitus and hypertension, to include on 
a secondary basis.  The letter also informed the veteran of 
his and VA's respective duties for obtaining evidence.  
Lastly, the letter informed him of the types of evidence that 
can support his claims, and to send information describing 
additional relevant evidence or the evidence itself.  Thus, 
as a practical matter, the Board finds that the veteran has 
been asked to submit any evidence in his possession that 
pertains to his claims.  

In an August 2004 letter, also issued prior to the initial 
AOJ decision, VA informed the veteran of the information and 
evidence needed to substantiate his claims for service 
connection for erectile dysfunction, to include on a 
secondary basis, and for a higher disability rating for 
hernia.  The letter also informed the veteran of his and VA's 
respective duties for obtaining evidence and asked him to 
submit any evidence in his possession that pertains to his 
claims.  

In addition, VA provided the veteran with a copy of the 
appealed April 2004 and January 2005 rating decisions, August 
2004 and August 2005 statements of the case, and November 
2005 supplemental statements of the case.  These documents 
provided notice of the law and governing regulations, and the 
reasons for the determinations made regarding his claims.  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical and personnel records, post-service VA and 
private medical records, VA examination reports, records from 
the Social Security Administration, and statements made by 
and on behalf of the veteran in support of his claims.  The 
Board notes that all available private medical records have 
been obtained and associated with the claims file.  In this 
regard, the Board observes that records from Dr. Ryan are no 
longer available.

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the disability rating and effective date of 
an award.  

In the present appeal, the veteran was not notified of the 
evidence required for the assignment of a disability rating 
or effective date.  For the reasons described below, service 
connection for the claimed disabilities and an initial 
compensable disability rating for right inguinal hernia are 
being denied and neither a disability rating nor an effective 
date will be assigned.  As such, there is no prejudice to the 
veteran with respect to any notice deficiencies related to 
these issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2005) (harmless error).  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

If cardiovascular disease, hearing loss, or arthritis 
manifested to a degree of 10 percent or more within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending May 7, 1975, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6)(iii); see 3.309(e).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

Type II Diabetes Mellitus

The veteran contends, in essence, that he developed type II 
diabetes mellitus due to exposure to Agent Orange while 
serving in Korea along the Demilitarized Zone (DMZ).  He 
asserts that he developed symptoms in the 1970s including 
burning in the feet and weakness upon exertion.  The Board 
notes that the veteran does not contend, and the record does 
not show, that he served in the Republic of Vietnam.

The record shows that the veteran served in Korea from April 
1968 to May 1969, and that he belonged to Company C 1/32 
Infantry Battalion 7th Division Eighth Army.  In this regard, 
the Board observes that the veteran's unit was not among 
those that were rotated to the area of the DMZ during the 
time that Agent Orange was used.  Fact Sheet Concerning the 
Use of Agent Orange in Korea, Veterans Benefits 
Administration (VBA) (November 2004).  Thus, the Board finds 
that the veteran may not be presumed to have been exposed to 
Agent Orange during service.

The Board notes the veteran's contention that Agent Orange 
was sprayed by planes that flew right over him.  In this 
regard, the Board notes that herbicides were applied in the 
DMZ through hand spraying and by hand distribution of 
pelletized herbicides, not by planes.  Agent Orange Outside 
of Vietnam, VBA (March 2003).  

The Board also notes the statement from a fellow serviceman 
from the veteran's unit verifying that the veteran was 
stationed on the DMZ during the summer of 1968 into the 
spring of 1969.  The Board reiterates, however, that his unit 
was not among those exposed to Agent Orange.  Moreover, the 
lay statement does not indicate any exposure to Agent Orange, 
but only his presence in the DMZ.  

Given the above, the Board finds that the veteran was not 
exposed to Agent Orange in service.  Thus, the Board 
concludes that he is not entitled to presumptive service 
connection for type II diabetes mellitus, based on exposure 
to Agent Orange.  

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to 
presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

After review, the Board finds that the veteran's type II 
diabetes mellitus did not have its onset during service.  In 
this regard, his service medical records are negative for any 
complaint, treatment, or diagnosis of type II diabetes 
mellitus.  Furthermore, post-service medical records reflect 
that the veteran's diabetes was diagnosed many years after 
separation.  In this regard, private medical records through 
1988 reflect no history or diagnosis of diabetes.  Indeed, a 
December 2003 VA examination report reflects that he was 
diagnosed in 1995.  On this February 2003 application for 
benefits, the veteran stated that he was not really sure when 
he developed diabetes.  However, at the Board hearing, he 
testified that he has had symptoms since the 1970s.  The 
Board observes, however, that the medical evidence simply 
does not support this contention.  Furthermore, the veteran 
has not presented competent and probative medical evidence 
linking his diabetes to service.  As such, service connection 
for type II diabetes mellitus on a presumptive or direct 
basis is not warranted.  

The Board acknowledges the veteran's contentions that his 
type II diabetes mellitus is related to service, to include 
as due to exposure to Agent Orange.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for type II diabetes mellitus, to include 
as due to exposure to Agent Orange.  Thus, the benefit-of-
the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hypertension

In light of the above conclusion that service connection is 
not warranted for the veteran's type II diabetes mellitus, 
service connection for hypertension as secondary to type II 
diabetes mellitus is not warranted.  See 38 C.F.R. 
§ 3.310(a); Allen, supra.  

The fact that the veteran is not entitled to service 
connection on a secondary basis does not preclude an 
evaluation as to whether he is entitled to service connection 
on a direct basis.  See Combee, supra.  

Initially, the Board notes that the veteran has been 
diagnosed with hypertension as secondary to his type II 
diabetes mellitus.  The December 2003 VA examination report 
reflects the opinion that it is as likely as not secondary to 
diabetes.  Thus, the veteran's hypertension has been 
attributed to his type II diabetes mellitus, which has been 
found to be unrelated to service.  However, the Board will 
consider his hypertension in isolation to determine whether 
service connection is warranted on a direct basis.

After review, the Board notes that the veteran's service 
medical records are negative for any complaint, treatment, or 
diagnosis of hypertension.  Furthermore, post-service medical 
records reflect that the veteran's hypertension was diagnosed 
many years after separation.  In this regard, private medical 
records through 1988 reflect no history or diagnosis of 
hypertension.  Indeed, a December 2003 VA examination report 
reflects that he was diagnosed in 1997.  On his February 2003 
application for benefits, the veteran indicated that he has 
had high blood pressure since 1975.  Even if the Board were 
to accept this as the date of onset, the Board notes that 
this would still date the disorder to over 5 years after 
discharge.  Furthermore, the veteran has not presented 
competent medical evidence linking his hypertension to 
service.  As such, service connection for hypertension on a 
secondary, presumptive, or direct basis is not warranted.  

The Board acknowledges the veteran's contention that his 
hypertension is related to service, to include as secondary 
to type II diabetes mellitus.  The Board again observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for hypertension, to include as secondary 
to type II diabetes mellitus.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

Erectile Dysfunction

In light of the above conclusion that service connection is 
not warranted for the veteran's type II diabetes mellitus, 
service connection for erectile dysfunction as secondary to 
type II diabetes mellitus is not warranted.  See 38 C.F.R. 
§ 3.310(a); Allen, supra.  

The veteran initially contended that his erectile dysfunction 
was secondary to his service-connected right inguinal hernia.  
Here, the Board points out that the record contains no 
competent medical evidence linking his erectile dysfunction 
to the hernia.  Indeed, at the Board hearing, the veteran 
stated that no doctor has ever provided such an opinion.  
Thus, service connection for erectile dysfunction as 
secondary to service-connected right inguinal hernia is not 
warranted.

The fact that the veteran is not entitled to service 
connection on a secondary basis does not preclude an 
evaluation as to whether he is entitled to service connection 
on a direct basis.  See Combee, supra.  

Initially, the Board notes that the veteran has been 
diagnosed with erectile dysfunction as secondary to type II 
diabetes mellitus.  The December 2003 VA examination report 
reflects the opinion that it is as likely as not secondary to 
diabetes.  Thus, the veteran's erectile dysfunction has been 
attributed to his type II diabetes mellitus, which has been 
found to be unrelated to service.  However, the Board will 
consider his erectile dysfunction in isolation to determine 
whether service connection is warranted on a direct basis.

After review, the Board notes that the veteran's service 
medical records are negative for any complaint, treatment, or 
diagnosis of erectile dysfunction.  Furthermore, post-service 
medical records reflect that the veteran's erectile 
dysfunction was diagnosed many years after separation.  In 
this regard, private medical records through 1988 reflect no 
history or diagnosis of erectile dysfunction.  Indeed, a 
December 2003 VA examination report reflects that he was 
diagnosed in 1995.  The veteran testified that he has had 
erectile dysfunction since 1982 or 1983.  Even if the Board 
were to accept this as the date of onset, the Board notes 
that this would still date the disorder to over 12 years 
after discharge.  Furthermore, the veteran has not presented 
competent medical evidence linking his erectile dysfunction 
to service.  As such, service connection for erectile 
dysfunction on a secondary, presumptive, or direct basis is 
not warranted.  

The Board acknowledges the veteran's contention that his 
erectile dysfunction is related to service, to include as 
secondary to type II diabetes mellitus.  The Board again 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for erectile dysfunction, to include as 
secondary to type II diabetes mellitus or service-connected 
right inguinal hernia.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Initial Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's right inguinal hernia has been assigned a 
noncompensable evaluation under Diagnostic Code 7338, 38 
C.F.R. § 4.114 (2005).  

Diagnostic Code 7338 for inguinal hernia provides for the 
following evaluations:

Large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable: 60 percent.
Small, postoperative recurrent, or unoperated irremediable, 
not well supported by truss, or not readily reducible: 30 
percent.
Postoperative recurrent, readily reducible and well supported 
by truss or belt: 10 percent.
Not operated, but remediable: 0 percent.
Small, reducible, or without true hernia protrusion: 0 
percent.

After review, the Board concludes that the preponderance of 
the evidence is against a finding for an initial compensable 
disability rating for the veteran's right inguinal hernia.  
In this regard, the Board notes that the medical evidence of 
record fails to show any symptoms of the veteran's right 
inguinal hernia except for pain.  The service medical records 
indicate that the veteran underwent surgery for the hernia, 
but separation examination report reflects no complaints.  
Since separation from service, neither VA nor private medical 
records contain any complaints of the hernia.  Of note, a 
December 2003 VA examination report reflects no complaints or 
findings related to the hernia.  

In addition, the Board finds probative the fact that the 
veteran did not file a claim for right inguinal hernia when 
he filed claims for other disorders in February 2003.  The 
Board observes that this indicates minimal to no 
symptomatology, as shown by the medical evidence of record.  
Further, at the Board hearing, the veteran denied any 
reoccurrence and stated that the only symptom is that of 
pain.

Given the above, the Board notes that the veteran is 
postoperative; however, the record shows that the hernia is 
not recurrent, as required for a compensable evaluation.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of zero 
percent for the veteran's disability.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than zero 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for hypertension, to include as secondary 
to type II diabetes mellitus, is denied.

Service connection for erectile dysfunction, to include as 
secondary to type II diabetes mellitus or service-connected 
right inguinal hernia, is denied.

An initial compensable disability rating for right inguinal 
hernia is denied.


REMAND

The veteran contends, in essence, that he has PTSD that was 
incurred in or aggravated by service, and alcoholism as 
secondary to PTSD.

At the March 2006 Board hearing, the veteran testified that 
he has been treated for PTSD at the Altoona VA Medical Center 
(VAMC) for the past 6 to 8 months.  The Board notes that the 
record contains treatment reports from the above VAMC up 
through June 2004.  In this regard, the Board observes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, the RO should obtain records from the above VAMC for 
the period since June 2004 and associate them with the claims 
file.

The veteran also testified as to three stressors involving 
individuals in his unit, Company C 1/32 Infantry Battalion 
7th Division 8th Army.  He stated that a Lieutenant [redacted] 
was accidentally killed by his own men in June or July 1968 
in the DMZ.  He also stated that [redacted] lost his leg after 
stepping on a land mine, also in June or July 1968 in the 
DMZ.  Lastly, he stated that he exchanged gunfire with the 
North Koreans while stationed on the DMZ during June and July 
1968.  In this regard, the veteran stated that he was awarded 
the Combat Infantryman Badge.  His DD 214, however, does not 
reflect such an award.  

Given the above, the Board observes that the RO should 
attempt to verify the veteran's claimed stressors, and the 
award of a Combat Infantryman Badge, using his unit as 
reflected in his service personnel records through all 
available sources, to include contacting United States Army 
and Joint Services Records Research Center (JSRRC) (formerly 
United States Armed Services Center for Research of Unit 
Records).  The RO should document its efforts and, if such 
efforts are unsuccessful, the RO should so inform the veteran 
and advise him to submit alternate forms of evidence to 
support his claim of entitlement to service connection for 
PTSD, in compliance with the notification requirements in 
Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992).  

If any stressor, or the award of a Combat Infantryman Badge, 
is verified, the RO should schedule the veteran for a VA 
psychiatric examination to determine whether he has PTSD due 
to the verified stressor(s).

With respect to the claim of entitlement to service 
connection for alcoholism, to include as due to PTSD, the 
Board notes that the resolution of the claim of entitlement 
to service connection for PTSD may impact this claim.  The 
Board therefore finds that this claim is inextricably 
intertwined with the PTSD claim currently being remanded.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  These 
claims should be considered together, and thus a decision by 
the Board on this claim now would be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

In addition, as noted in the above decision, the Court held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the disability rating and 
effective date of an award.  See Dingess/Hartman, supra.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence needed to establish a 
disability rating or effective date for the issues on appeal.  
As these questions are currently involved, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs the veteran that a disability 
rating and effective date for the award of benefits will be 
assigned if service connection is granted, and also includes 
an explanation of the type of evidence needed to establish a 
disability rating and effective date.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to service connection for 
post-traumatic stress disorder and 
entitlement to service connection for 
alcoholism, to include as secondary to 
post-traumatic stress disorder, the RO 
should send the veteran and this 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
of the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman, supra.

2.  The RO should attempt to verify the 
veteran's claimed stressors through all 
available sources, to include contacting 
the JSRRC.  Inform JSRRC that the veteran 
served in the Republic of Korea from April 
23, 1968, to May 30, 1969, and that he was 
assigned to Company C 1/32 Infantry 
Battalion 7th Division 8th Army.  Provide 
JSRRC with copies of the veteran's service 
personnel records showing his service 
dates, duties, and units of assignment 
during his service in Korea.  Advise JSRRC 
that the alleged stressors are as follows:

(a)  In June or July 1968 in the DMZ, 
Lieutenant [redacted] was accidentally 
killed by his own men.  

(b)  In June or July 1968 in the DMZ, [redacted]
[redacted] lost his leg after stepping on a 
land mine.

(c)  In June and July 1968 in the DMZ, he 
exchanged gunfire with the North Koreans.

In addition, the RO should attempt to 
verify whether the veteran was awarded the 
Combat Infantryman Badge.

The RO should document its efforts to 
obtain this verification.  If referral to 
JSRRC or other pertinent sources is to no 
avail, the RO should so notify the veteran 
and advise him to submit alternate forms 
of evidence to support his claim of 
entitlement to service connection for 
PTSD.  The RO should advise the veteran 
that such alternate forms of evidence can 
include statements from fellow servicemen 
(including their names, dates of service 
and unit assignments) attesting to the 
incurrence of the claimed stressors.

3.  If any stressor or the award of a 
Combat Infantryman Badge is verified, the 
RO should schedule the veteran for a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any PTSD 
found.  The veteran's claims file, to 
include a copy of this REMAND, should be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was accomplished.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  Based on examination results and 
a review of the claims file, the examiner 
should address the following questions:

(i)  Does the veteran satisfy the criteria 
for a diagnosis of PTSD?

(ii)  If PTSD is demonstrated, the 
examiner is asked to identify the 
stressor(s) that caused the veteran's PTSD 
and specify the evidence relied upon to 
support the diagnosis.  If the only 
verified fact is the Combat Infantryman 
Badge, the examiner should state whether 
the veteran's PTSD is related solely to 
the exchange of gunfire with North Koreans 
in June and July 1968 in the DMZ.

4.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for post-traumatic 
stress disorder and entitlement to service 
connection for alcoholism, to include as 
due to post-traumatic stress disorder.

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


